Hirschberg, J.:
The first tidal of this case resulted in a dismissal of the complaint, but the judgment entered thereon was reversed by this court. (Fogarty v. Bogart, 43 App. Div. 430.) It then appeared that the plaintiff, seeing a sign upon the house Ko. 28 First place, in the borough of Brooklyn, “ Flat to Let,” and desiring to hire a flat, rang the basement bell of the premises for the purpose of making inquiries. The basement gate is under the stoop and is reached by a flagged walk skirting a grass plot and terminating with two steps (down) to a stone platform forty and one-half inches square. Standing on this platform and facing the basement gate and bell, the house is to the left, and immediately behind is a flight of stone steps leading to the cellar and unguarded. There is a window, the greater portion of which is directly over these steps. When the plaintiff pulled the bell on the night in question this window was raised by a servant of one of the occupants of the building, and, turning to communicate with her, the plaintiff was at once pitched down the cellar steps and injured.
The first nonsuit was reversed because the display of the notice mentioned “ by a house-owner upon the premises, in the absence of any direction therein to apply elsewhere, constitutes an implied invitation to persons desiring such apartments to apply there for information concerning the rooms thus offered for rent,” and, therefore, the plaintiff was to be “ regarded as having properly gone at the invitation of the defendant, to the basement gate of the defendant’s apartment house.” In this connection Hr. Justice Bartlett said : “ It may be that the case will present a different aspect when the defense is put in. For example, an invitation to come upon the *116premises could hardly be predicated-of the display of a notice which directed persons desiring to hire flats to. apply at some -other address.”
■ On this trial it was proven that the notice contained the words “Flat to Let. Apply-to J. D. T. Bergen & Sons, 814 Court Street, Brooklyn.” These were in “ large dark letters,” excepting that the words “ apply to ” were in letters only half, the size of the others. The plaintiff testified that all she saw, however, was the words “ Flat to let,” and knowing that in that vicinity the janitors generally live in the basement, she applied there rather than at the front door on the stoop. She says it was dark, but she found the bell pull by feeling. There was an electric light in the street in front of the adjoining premises, but the evidence is to the effect that the grass plat casts the cellarway in shadow, and that the stairs Cannot be seen. The plaintiff testified that she did not' see them, and did not know of their existence; and she further testified that while she was acquainted with the different ways the houses were built in that neighborhood, she had never seen the cellarway.of a house constructed like this one.
The learned trial justice nonsuited this time because of the affirmative proof not only that the sign was no invitation to apply on the premises, but was a direct admonition to apply elsewhere. To this extent he was clearly correct. But the conclusion does not follow that “ the plaintiff went upon the premises uninvited.” The construction by the owner of the premises of the flagged pathway from the sidewalk to the basement gate, with a bell pull for communication with the inmates, is an implied invitation to use the same for all lawful and proper purposes of communication, in the absence of any evidence tending to restrict the usé to the occupants of the building. A person ringing the door bell of a house, no.t wantonly or in mischief, but in good faith for civil inquiries, is neither a tres- ' passer nor a mere licensee, but is in the position of one rightfully there on the implied assurance of ordinary safety which is furnished by the presence and the purpose of the bell. To such a person the owner owes the duty at least of exercising that degree of care which will render him reasonably safe provided he exercise all reasonable care himself. The case is distinguishable from that of a technical trespasser or one on the premises by license or mere sufferance, who *117enters at his own. risk, using the premises as they are, and in favor of whom no duty of care or vigilance exists beyond abstentation from affirmative negligence and the avoidance of intrinsically dangerous springs, snares, etc. The plaintiff, having seen on the sign even as the result of her own indifference or inattention only the fact that a flat in the house was to let, could still lawfully ring the door bell to inquire about it, and even had she noticed that applications were to be made elsewhere she might nevertheless lawfully inquire of the janitor on the premises on which floor the flat was located or any other pertinent matter, an answer to which might avoid all necessity of calling on the agents. Door bells are occa- V sionally rung for the mere purpose of inquiring the way, or the residence of some one in the neighborhood, or in the business of vending wares. In all such cases the bell must be regarded, in the absence of limitation or warning, as at least an implied invitation. And if the place where the caller1 is impliedly invited to stand for the purpose of securing communication with the occupants of the house is dangerous because of the absence of ordinary care, as, for instance, if the platform or stoop gave way because of long-existing neglect and decay, it cannot be said that the owner has not failed in the discharge of a lawful duty or obligation. The principle is ^ equally applicable to the immediate propinquity of a dark cellar stairway, or may be so in the judgment of a jury. The language of Hr. Justice Bartlett in this case on the former appeal is still pertinent: “ The circumstances thus justifying the inference that there was an invitation to the plaintiff to enter for the purpose of inquiry, the question is presented whether the proximity of the cellar steps to the basement gate did not render it negligent on the part of the defendant to ask strangers to come there without in some manner warning them of the liability to which they were exposed of breaking their necks by taking a single step backward from the gate. * * * Even in the dark one would hardly expect that a single step back from, the place where she stood before a basement gate would precipitate her down a flight of stone steps into a cellar.”
The authorities cited by the respondent are all distinguishable from this case.
In Victory v. Baker (67 N. Y. 366) the deceased was not in the factory on the invitation of the owner, either express or implied. *118The court said (p. 370): “ He was not there upon the business of the defendants, but upon the business of his employer. He entered by a way not intended to be used as an entrance to the factory, and although the workmen and occasionally other persons used it, it was in disregard of the manifest intention of the defendants, as indicated by the fences and other arrangements of the property.
“ It is not necessary to say that the deceased was a trespasser, but at most he was there by the sufferance of the defendants, and he took the risks attendant upon his being in the factory in the actual condition in which it was.
“ A man may make an excavation on his own land and leave it unguardéd without incurring any liability to persons passing over the land with his license or permission, who may be injured by falling into it. (Houersell v. Smyth, 7 C. B. [N. S.] 729; Balch v. Smith, 7 H. & N. 706.) If the owner places a spring gun' on his premises, or does other like act imminently dangerous to human life, and designed to endanger it, he may be held responsible even to a trespasser, but the facts in this case do not bring it within the principle upon which the liability in the case supposed rests. So, also, where one allows a dangerous place in the nature of a trap to exist on his premises, he will be responsible for an injury caused thereby to persons who by his invitation, express or implied, go thereon. The case of a customer who goes to trade at a store, or of a guest at an inn, aré examples where the relation between the parties imposes a duty to make his premises reasonably safe for those who by his invitation enter them. (Chapman v. Rothwell, 1 El., B. & El. 168; Indermaur v. Dames, 1 L. R. Com. Pl. 274; S. C., 2 id. 311.)”
In Beck v. Carrier (68 N. Y. 283) the same distinction was observed, and ,the rule is stated in the head note that “ where the owner of land, expressly or by implication, invites others to come upon his land, if he permits anything in the nature of a snare to exist thereon which results in injury to one availing himself of the invitation, and who at the time is exercising ordinary care, such owner is answerable for the consequences. If, however, he gives but a bare permission to cross the premises, the licensee takes the risk of accidents in using the premises in the condition in which they are.”
*119In McAlgpin v. Powell (70 N. Y. 126), a fire escape was used by the tenants as a balcony and the landlord was held not liable for an accident resulting from its unsafe condition because he gave neither license nor permission for such use, and there was no indication that it was designed to be so used.
In Larmore v. Crown Point Iron Co. (101 N. Y. 391) the person injured was on the premises without invitation, and the case was distinguished in the head note “ from one where the person injured is an employe of the owner, or where the injury is caused by some dangerous thing placed by the owner upon the premises, without giving warning thereof, or where the owner, in the prosecution of his own purpose or business, invites another, either ■expressly or impliedly, to come upon his land, who is injured by unreasonable or concealed dangers, or where a licensee is injured by some affirmative negligence.” The court said (p. 395) “ so, also, where the owner of land in the prosecution of his own purposes or business, or of a purpose or business in which there is a common interest, invites another either expressly or impliedly to come upon his premises, he cannot with impunity expose him to unreasonable or concealed dangers, as for example, from an ■open trap in a passageway. The duty in this case is founded upon the plainest principles of justice. (Corby v. Hill, 4 C. B. [N. S.] 556; Smith v. London & St. K. Docks Co., L. R., 3 C. P. 326; Holmes v. North Eastern Railway Co., L. R., 6 Exch. 123.) ”
The distinction between a licensee and one on the premises by implied invitation is also recognized in Cusick v. Adams (115 N. Y. 55) and Sterger v. Van Sicklen (132 id. 499); while in Bond v. Smith (113 id. 378) the decision was based upon a failure to establish freedom from contributory negligence and lack of proof that the area was a public nuisance which the lower court had held it to be.
The case of Guichard v. New (84 Hun, 54) is to some extent a direct authority in favor of the maintenance of this action. While the court in that case did not decide just what the injured boy’s •status was, the rule was laid down that the fact that a person who has sustained personal injuries while in a building belonging to .another is technically "a trespasser, will not as a matter of law preclude a recovery of damages from thé owner for the injuries he has *120sustained. .In this case it is unnecessary to go so far. It is sufficient to hold that where the owner of property has Constructed a. doorway and bell apparently for general use he owes to those who-may call for any legitimate purpose the duty of exercising some care-to the end that it may be reasonably safe for them to stand there- and ring; and that it is for a jury to determine, whether the presence of an unguarded stairway so near that an instinctive motion or turn towards one in the house who responds to the ringing will precipitate the caller down the stairs is consistent with the exercise of such care.
The judgment and order should be reversed.
All concurred, except Sewell, J., taking no part.
Judgment and order reversed and hew trial granted, cogts to abide the event. .